
	
		I
		112th CONGRESS
		1st Session
		H. R. 168
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to improve
		  the prevention, diagnosis, and treatment of veterans with chronic obstructive
		  pulmonary disease.
	
	
		1.Improvement of prevention,
			 diagnosis, treatment, and management of chronic obstructive pulmonary
			 disease
			(a)Treatment of
			 COPDSubject to the
			 availability of appropriations provided for such purpose, the Secretary of
			 Veterans Affairs shall—
				(1)develop treatment
			 protocols and related tools for the prevention, diagnosis, treatment, and
			 management of chronic obstructive pulmonary disease; and
				(2)improve biomedical and prosthetic research
			 programs regarding chronic obstructive pulmonary disease.
				(b)Pilot
			 programsSubject to the
			 availability of appropriations provided for such purpose, the Secretary of
			 Veterans Affairs, in coordination with the Director of the Centers for Disease
			 Control and Prevention, the Director of the Indian Health Service, and the
			 Administrator of the Health Resources and Services Agency, shall develop pilot
			 programs to demonstrate best practices for the diagnosis and management of
			 chronic obstructive pulmonary disease.
			(c)Smoking
			 cessation
				(1)In
			 generalSubject to the
			 availability of appropriations provided for such purpose, the Secretary of
			 Veterans Affairs, in coordination with the Director of the Centers for Disease
			 Control and Prevention, shall develop improved techniques and best practices
			 for assisting individuals with chronic obstructive pulmonary disease in
			 successfully quitting smoking.
				(2)Unique needs of
			 COPD patientsIn carrying out paragraph (1), the
			 Secretary—
					(A)shall identify
			 subpopulations of individuals with chronic obstructive pulmonary disease that
			 have unique needs with respect to quitting smoking; and
					(B)may conduct research to determine whether
			 the techniques and best practices developed under paragraph (1) are different
			 from techniques and best practices used to assist individuals with other
			 chronic diseases in successfully quitting smoking.
					
